Filed Pursuant to Rule 424(b)(4)Registration No. 333-213111 PROSPECTUS 9,100,000 Shares of Common Stock Warrants to Purchase up to 9,100,000 Shares of Common Stock Biocept, Inc. is offering 9,100,000 shares of our common stock and warrants to purchase up to 9,100,000 shares of our common stock. Each share of our common stock is being sold together with a warrant to purchase one share of our common stock. Each warrant will have an exercise price of $1.10 per share, will be immediately exercisable and will expire on thefifth anniversary of the original issuance date. The shares of our common stock and warrants are immediately separable and will be issued separately, but will be purchased together in this offering. Our common stock is listed on The NASDAQ Capital Market under the symbol “BIOC.” On October 13, 2016, the last reported sale price of our common stock on The NASDAQ Capital Market was $1.19 per share. There is no established trading market for the warrants and we do not expect a market to develop. In addition, we do not intend to apply for the listing of the warrants on any national securities exchange or other trading market. Without an active trading market, the liquidity of the warrants will be limited.
